Desmond, J.
(concurring). I concur with Judge Lewis for affirmance, and I agree with practically all of his able and comprehensive opinion. However, as to two matters I wish to express my separate views.
First, as to the representation of both defendants by the same trial counsel, I do not see how the Trial Justice could have done other than he did. Long before the trial, these defendants retained this attorney to act for both of them. He had been active in trial preparation and preliminary proceedings for months before the trial. Just before the trial, apparently to save expense, defendant Fernandez asked the court to assign *334as his attorney, this same lawyer, and surely there was then no reason for the court to deny that request. When, during the trial, certain conflicts, or seeming conflicts in interest appeared, the court was careful to inquire as to whether both defendants still desired that this joint representation by the same attorney continue. They assured the Judge that they did. These defendants were shrewd, intelligent people, who knew what they wanted. If the time-honored rule — that a defendant has the right to be represented by counsel of his own choice — means what it says (see People v. Roccó, 209 Cal. 68, 73), then there was nothing for the court to do about it, and no error in doing nothing further about it.
Second, as to the refusal of the court to permit cross-examinatian of some of the talesmen who said they were opposed to capital punishment, and as to the court’s allowance of the challenges directed against those talesmen: This, I am bound to say, was plain error, under section 382 of the Code of Criminal Procedure. However, it did not deprive defendants of their right to trial by a fair and impartial jury. Under the controlling authorities, such an error prejudiced no substantial rights of defendants (People v. Prior, 294 N. Y. 405, 411, 412, and eases cited), and so it is no basis for a reversal (Code Crim. Pro., § 542).
I vote to affirm as to each defendant.